MEMORANDUM **
We previously remanded this case for the district court to determine whether Williams’s request to represent himself on the day of trial was made for the purpose of delay. Williams v. Kern County Superior Court, 1999 WL 132271 (9th Cir.1999). The district court conducted an evidentiary hearing and heard testimony from Williams, his trial counsel, the state prosecutor and the state trial judge. The district court concluded that the request for self-representation was just “another effort to delay the trial.” Because the district court properly considered the “purpose of delay” factors of Fritz v. Spalding, 682 F.2d 782 (9th Cir.1982), and its factual *891findings are not clearly erroneous, we affirm the denial of habeas relief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.